Citation Nr: 1724477	
Decision Date: 06/28/17    Archive Date: 07/10/17

DOCKET NO.  11-23 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a left leg disability other than the service-connected left knee disability (and other than the separately claimed peripheral vascular disease).

2.  Entitlement to service connection for a right leg disability other than the service-connected right knee disability (and other than the separately claimed peripheral vascular disease).

3.  Entitlement to service connection for peripheral vascular disease.

4.  Entitlement to service connection for a left shoulder disability.
	 
5.  Entitlement to service connection for a urinary disability.

6.  Entitlement to service connection for a low back disability, to include lumbosacral strain and arthritis.


7.  Entitlement to a disability rating greater than 10 percent for service-connected left knee disability. 

8.  Entitlement to a total disability rating based on individual unemployability (TDIU).  

9.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for arteriosclerosis.  
	
10.  Entitlement to service connection for a heart disability, to include cardiomyopathy, cardiomegaly, congestive heart failure, and arteriosclerosis. 
	
11.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for hypertension.  

12.  Entitlement to service connection for hypertension.

13.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for posttraumatic stress disorder (PTSD).

14.  Entitlement to service connection for an acquired psychiatric disorder, to include depressive disorder and PTSD.

15.  Entitlement to service connection for substance abuse, to include crack cocaine, cocaine, marijuana, and alcohol, as secondary to an acquired psychiatric disorder.    

16.  Entitlement to service connection for a low back disability, to include lumbosacral strain and arthritis.
 

REPRESENTATION

Veteran represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from July 1975 to December 1975, and in the U.S. Army from February 1979 to September 1983.   
	
This case is before the Board of Veterans' Appeals (Board) on appeal from rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA). 

Per a February 2014 statement, in which the Veteran cancelled his scheduled hearing before the Board, the Board considers the Veteran's prior request for a Boarding hearing withdrawn.  

All documents on the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) have been reviewed.  

In September 2014, the Board remanded the matters regarding peripheral vascular disease, left shoulder disability, low back disability, and a urinary disability for further development.  The Board also remanded matters regarding the left knee disability, left leg disability, right leg disability, congestive heart failure, hypertension, PTSD, and TDIU, for the AOJ to issue a statement of the case.  The AOJ issued a statement of the case and the Board has perfected these appeals.  All aforementioned issues are again before the Board for further appellate proceedings.  

There is medical evidence, as noted below, that the Veteran's substance abuse may be a symptom of an acquired psychiatric disorder.  Further, as discussed below, the issues of entitlement to service connection for hypertension and for a heart disability may turn on whether entitlement to service connection for substance abuse is warranted.  However, as discussed below, there is also medical evidence to indicate that the Veteran's substance abuse may have caused his acquired psychiatric disorder.  Pursuant to Delisio v. Shinseki, 25 Vet. App. 45 (2011) , an issue of entitlement to service connection for a causal disability is reasonably raised by the record when the record reasonably indicates that the cause of the pending claimed disability is a non-service-connected disease or disability that may be associated with service, and the Board may investigate in the first instance whether that causal disease or disability is related to service to determine whether the pending claimed disability may be service-connected on a secondary basis.  Further, if the causal disease or disability is determined to be related to service, and then the pending claim reasonably encompasses a claim for entitlement to service connection for that causal disease or disability, and no additional filing would be necessary to initiate a claim for service connection for that causal disease or disability.  Pursuant to Delisio, and given that there is a question of whether the psychiatric disorder caused the substance abuse or vice versa, the Board finds that it is valid to infer a separate issue of entitlement to service connection for substance abuse and to decide the issue of entitlement to service connection for a psychiatric disorder as a separate from the issue of entitlement to service connection for substance abuse.  See Tyrues v. Shinseki, 631 F.3d 1380 (Fed. Cir. 2011), aff'd in part, Tyrues v. Shinseki, 732 F.3d 1351 (Fed. Cir. 2013).  

The matter regarding entitlement to pension was raised in an April 2016 but has not been addressed by the Agency of Original Jurisdiction.  The Board therefore does not have jurisdiction over this matter and refers it to the AOJ for appropriate action. 

The issues of entitlement to increased compensation for the left knee disability, for TDIU, and entitlement to service connection for a heart disability, hypertension, and an acquired psychiatric disorder, and a low back disability, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ. 


FINDINGS OF FACT

1.  The Veteran does not have a current left leg disability other than the service-connected left knee disability (and other than the separately claimed peripheral vascular disease), and he has not had such a disability during the pendency of the claim.     

2.  The Veteran does not have a current right leg disability other than the service-connected right knee disability (and other than the separately claimed peripheral vascular disease), and he has not had such a disability during the pendency of the claim.     

3.  The Veteran does not currently have peripheral vascular disease, and he has not had such a disability during the pendency of the claim.     

4.  The Veteran's does not have a left shoulder disability, to include arthritis, that manifested in service or to a compensable degree within the first post-service year, and such disability is not etiologically related to service.

5.  The Veteran's does not have a urinary disability, to include difficulty voiding and nocturia, that is etiologically related to service.  

6.  In a February 1987 rating decision (which the Veteran was provided notice of in April 1993), the RO denied the claim for service connection for arteriosclerosis, based on the determination that there was no current arteriosclerosis and no evidence to show a relationship thereof to service.  
 
7.  The Veteran did not submit a notice of disagreement against the April 1993 determination, and there was no evidence or information received within one year of its issuance that was new and material to the claim for service connection for arteriosclerosis. 

8.  The additional evidence received since the April 1993 determination was not previously considered in that determination and raises a reasonable possibility of substantiating the claim for service connection for arteriosclerosis.

9.  In an October 2001 rating decision, the RO denied the claim for service connection for hypertension, based on the determination that there was no relationship thereof to service.  
 
10.  The Veteran did not submit a notice of disagreement against the October 2001 determination, and there was no evidence or information received within one year of its issuance that was new and material to the claim for service connection for hypertension. 

11.  In a May 2006 rating decision, the RO declined to reopen the previously denied claim for service connection for hypertension based on the determination that new and material evidence had not been received to reopen the claim, and the RO denied the claim for service connection for PTSD, with cold sweats, memory loss, and claustrophobia, based on the determination that there is no evidence of PTSD. 

12.  The Veteran did not submit a notice of disagreement against the May 2006 rating decision, and there was no evidence or information received within one year of its issuance that was new and material to the claims for service connection for hypertension or PTSD. 

13.  The additional evidence received since the May 2006 rating decision was not previously considered in that decision and raises a reasonable possibility of substantiating the claims for service connection for hypertension and for PTSD.  


CONCLUSIONS OF LAW

1.  A left leg disability other than the service-connected left knee disability (and other than the separately claimed peripheral vascular disease) was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  A right leg disability other than the service-connected right knee disability (and other than the separately claimed peripheral vascular disease) was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

3.  Peripheral vascular disease was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

4.  A left shoulder disability, to include arthritis, was not incurred in or aggravated by service, and service connection for such disability may not be presumed.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).
	 
5.  A urinary disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

6.  The February 1987 rating decision (which the Veteran was provided notice of in April 1993), which denied the claim for service connection for arteriosclerosis, is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1993).

7.  The additional evidence received since April 1993 determination is new and material to the claim for service connection arteriosclerosis, and this claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

8.  The October 2001 rating decision, which denied the claim for service connection for hypertension, is final.  38 U.S.C.A. § 7105(c) (West 2000); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2001).  

9.  The May 2006 rating decision, which denied the claim for service connection for PTSD, and which declined to reopen the previously denied claim of service connection for hypertension is final.  38 U.S.C.A. § 7105(c) (West 2004); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006).  


10.  The additional evidence received since the May 2006 rating decision is new and material to the claims for service connection for PTSD and hypertension, and these claims are reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Compliance with Prior Remand

With regard to the left shoulder, urinary disability, and peripheral vascular disease:  In September 2014, the Board remanded the case and directed the AOJ to obtain updated treatment records, and the AOJ did so.  The Board also directed the AOJ to obtain any relevant identified private treatment records, and the AOJ sent a letter to the Veteran in December 2015  to request he provide information and releases for private treatment records relevant to his claims.  To this date, the Veteran has not identified outstanding private treatment records.  The Board also directed the AOJ to afford the Veteran with VA examinations to determine the nature and etiology of any left shoulder disability, of any peripheral vascular disease, and of any urinary disability.  The Veteran was afforded such examinations in February 2016, and the examiner provided the requested information and etiological opinions.  The Veteran's claims were readjudicated in a September 2016 supplemental statement of the case.  

The Board also remanded matters regarding any left leg or right leg disability, and directed  the AOJ to issue a statement of the case.  The AOJ did so in September 2016.   For these reasons, the Board's prior remand instructions have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Duties to Notify and Assist

Because the Board is reopening the previously denied claims for service connection for arteriosclerosis, hypertension, and PTSD, discussion concerning compliance with the duties to notify and assist is not necessary with regard to these matters.  

Regarding the claims for service connection for a bilateral leg disability, left shoulder disability, peripheral vascular disease, and a urinary disability, VA has met all the duty to notify and duty to assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016).  The RO provided pre-adjudication VCAA notice by letters in February 2008 and January 2010, in which the Veteran was notified of how to substantiate his claims for service connection for these disabilities, and information regarding the allocation of responsibility between the Veteran and VA.  The Veteran was also provided information on how VA determines effective dates and disability ratings.

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Available service treatment records, post-service treatment records, records pertaining to the Veteran's claims for benefits from the Social Security Administration (SSA), and lay statements have been associated with the record.  

Regarding a right leg disability, the Veteran has not reported any recurrent symptoms of the right leg that has not been specifically attributed to disability of the right knee, for which the Veteran is service-connected.  The extensive medical evidence of record also shows no right leg disability or underlying diagnosis other than the service-connected right knee disability.  For these reasons, the Board finds that no VA examination is warranted to determine whether there is any underlying cause that is distinct from the Veteran's service-connected right knee disorder and claimed right knee symptoms that have been already evaluated as part of his right knee disorder.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Regarding the left leg symptoms for which the Veteran claims service connection, the Veteran was afforded a VA examination in October 2009.  The examiner conducted an examination and provided an opinion as to the underlying cause for the Veteran's claimed left leg symptoms, specifically weakness.  This examination, together with the remaining lay and medical evidence of record, allows the Board can render an informed decision regarding service connection for the claimed left leg disability. 

Further, during the appeal period, the Veteran was afforded VA examinations in February 2016 regarding peripheral vascular disease, a left shoulder disability, and a urinary disability.  The examiner conducted an examination regarding each claimed disability, and together with the remaining lay and medical evidence of record, the Board can render an informed decision regarding service connection for these alleged disabilities. 

The Board acknowledges that the February 2016 VA examiner based her opinion that there is no relationship between service and a left shoulder disability on the erroneous finding that there was no medical treatment for a left shoulder disability after service.  As discussed below, the Veteran did have treatment for left shoulder symptoms shown in the record, years after separation from service.  However, as discussed fully below, this claim turns on whether there is competent and credible evidence of left shoulder symptoms that occurred in service, or whether there was any in-service left shoulder injury.  As discussed below, there is no competent and credible evidence of in-service left shoulder symptoms or any argument as to a left shoulder injury in service.  Therefore, the February 2016 VA examiner's opinion does not prejudice the Veteran, as the Board is able to make an informed decision regarding service connection without the February 2016 VA examiner's opinion.  Further, the Board notes that the Veteran was unable to provide a history of his left shoulder symptoms on VA examination in February 2016, due to strokes he experienced in 2015.  For these reasons, remand for a new VA examination regarding a left shoulder disability is not necessary, as it would not possibly provide new information to substantiate the Veteran's claim for service connection for his left shoulder. 

The Board also acknowledges that the February 2016 VA examiner based her opinion that there is no relationship between service and a urinary disability on the erroneous finding that there was no medical evidence of a urinary disability after service  As discussed below, the Veteran's VA treatment records did include notations of nocturia years after separation from service.  However, as discussed fully below, this claim turns on whether there is competent and credible evidence of urinary symptoms that occurred in service, or whether there was any in-service injury or disease that may have resulted in a urinary disability.  As discussed below, there is no competent and credible evidence of in-service urinary symptoms or any argument as to a urinary disease or injury in service.  Therefore, the February 2016 VA examiner's opinion does not prejudice the Veteran, as the Board is able to make an informed decision regarding service connection without the February 2016 VA examiner's opinion.  Further, the Board notes that the Veteran was unable to provide a history of urinary symptoms on VA examination in February 2016, due to strokes he experienced in 2015.  For these reasons, remand for a new VA examination regarding a urinary disability is not necessary, as it would not possibly provide new information to substantiate the Veteran's claim for service connection for a urinary disability. 

The Board acknowledges that the Veteran's service treatment records are not complete.  VA has made reasonable attempts to obtain the Veteran's complete service treatment records from all appropriate sources, as shown in the May 2010 VA Formal Finding on Unavailability of Service Treatment Records.  Also, VA has provided the Veteran notice that his service treatment records are unavailable, such as in the June 2015 Board remand, and the Veteran has been provided notice pursuant to 38 C.F.R. § 3.159(e) regarding the unavailability of such records in a May 2010 letter.  The Board notes that the Veteran was previously in possession of his original service treatment records and that he submitted some of these original service treatment records in September 1984.  See original service treatment records attached to September 1984 statement (Veteran reported that he is providing original copies of his service treatment records and he requested that these be placed in his claims file for safekeeping.)  It is unclear whether the Veteran ever had possession of his complete service treatment records; nevertheless, the Veteran has had every opportunity to submit any remaining original service treatment records in his possession.  The Board has analyzed the credibility of the Veteran's statements as to any reported in-service occurrences or in-service treatment relevant to his claims, below.  In light of the fact that the Veteran's complete service treatment records are unavailable, VA has satisfied its heightened duty to assist.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  

Service Connection

The Veteran contends that he currently has a left leg disability other than the service-connected left knee disability (and other than the separately claimed peripheral vascular disease); a right leg disability other than the service-connected right knee disability (and other than the separately claimed peripheral vascular disease); peripheral vascular disease; a left shoulder disability; and, a urinary disability.  He also contends that such alleged disabilities are related to service.  

A veteran is entitled to VA disability compensation for service connection if the facts establish that a disability resulted from disease or injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Generally, to establish a right to compensation for a present disability, a veteran must show (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran is competent to report his symptoms and observations, such as right and left leg pain and weakness during the appeal period.  The Veteran is also competent to report his left shoulder symptoms such as pain and limited motion, and to report his urinary symptoms, such as difficulty voiding.  However, the record does not indicate that the Veteran has medical expertise or training.  As a layperson, the Veteran is not competent to provide an opinion as to the diagnosis and underlying cause of his left and right leg symptoms, nor is he competent to provide a medical diagnosis and etiological opinion regarding a urinary disability.  Further, the Veteran is not competent to determine the date of onset of left shoulder arthritis or to determine whether his left shoulder symptoms are manifestations of arthritis.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  Because the record does not indicate that the Veteran has medical expertise or training, the Veteran's lay opinion that he has a current left leg disability other than the service-connected left knee disability (and other than the separately claimed peripheral vascular disease) or a right leg disability other than the service-connected right knee disability (and other than the separately claimed peripheral vascular disease) has no probative value.  For the same reason, the Veteran's lay diagnosis of peripheral vascular disease has no probative value.  Further, because the Veteran has no medical training or expertise, his lay opinion that he has a left shoulder disability, diagnosed as arthritis, that first manifested in service, has no probative value.  The Board will address the credibility of his statements regarding in-service treatment for his claimed disabilities in the analyses below.

Left Leg Disability and Right Leg Disability

The competent and probative evidence is against a finding that that the Veteran has a current right leg or left leg disability other than the service-connected bilateral knee disability (and other than the separately claimed peripheral vascular disease).  

The Board acknowledges that the Veteran has reported bilateral leg weakness and pain.  However, the medical evidence has attributed his reported leg weakness, subjective instability, and pain to his service-connected bilateral knee disability, and the bilateral knee disability is assigned a disability rating to account for such symptoms.  See e.g., October 2009 VA examination (examiner noting the Veteran's report of weakness of the leg, and noting tenderness throughout the left knee, and diagnosing the Veteran with left knee arthritis and chondromalacia with instability subjectively and weakness of the left knee with falls).  The Board also acknowledges the February 2017 Appellant's Brief, in which the Veteran's representative argues that with regard to a left leg disability and a right leg disability, "The Claimant asserts the first observable symptoms of the claimed conditions began during active military service. Therefore, the Claimant asserts entitlement to service connection for a left and right leg condition is warranted."  There is no assertion of symptoms that began in service that the medical evidence has not attributed to the service-connected bilateral knee disability.  The Board also notes that the VA treatment records show that the Veteran has experienced residual left sided weakness due to multiple strokes in 2015.  See e.g., July 2016 VA physical therapy note.

The Board also acknowledges that the Veteran reported in a February 2014 Form 5571 that he is claiming service connection for a right ankle or right leg fracture.  There is no indication that this assertion was based on a contemporaneous medical opinion.  There is no medical evidence, such as radiological studies, to confirm that he had a right ankle or right leg fracture at any point.  Further, as noted above, the Veteran is not competent to diagnose himself with a leg disability.  For these reasons, the Veteran's lay assertion that he has a right ankle or right leg fracture has no probative value. 

On review, there is no competent and probative evidence of any underlying diagnosis or disability to account for the Veteran's left leg symptoms or right leg symptoms other than those for which he is already service-connected and evaluated as part and parcel of his service-connected bilateral knee disability.

The Board has considered the competent reports of right leg and left leg symptoms, such as pain, weakness, and instability of station.  However, the preponderance of the competent and probative evidence is against a finding that a right leg disability or a left leg disability other than the service-connected bilateral knee disability (and other than the separately claimed peripheral vascular disease) existed at the time the claims were filed or at any time during the pendency of the claims.  Thus, a present disability is not shown, and service connection for a right leg disability or a left leg disability other than the service-connected bilateral knee disability (and other than the separately claimed peripheral vascular disease) is not warranted.  38 C.F.R. § 3.303; McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  

Left Shoulder Disability

During the appeal period, the Veteran does not have any confirmed diagnosis of a left shoulder disability, as no x-ray was performed on VA examination in February 2016, and the Veteran's treatment records during the appeal period do not show a left shoulder diagnosis.  However, the Board notes that on VA examination on February 2016, the VA examiner noted that there was left shoulder pain and that limited range of motion due to pain was shown.  Further, there Veteran has a noted history of left shoulder arthritis based on an x-ray study, as shown in a November 2002 VA emergency room treatment record.  Therefore, the Board resolves doubt in favor of the Veteran and will consider whether the Veteran's arthritis is related to service.  

Arthritis is a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) apply to the claim.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  In order to show a "chronic" disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to undercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required in order to establish entitlement to service connection.  38 C.F.R. § 3.303(b). 

Additionally, where a veteran served ninety days or more of active service, arthritis becomes manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. 38 U.S.C.A. §§ 1101, 1131, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id. 

The Board considers the Veteran's reports that he has experienced left shoulder symptoms such as weakness, pain, and limited motion during the current appeal period credible.  However, the Board notes that the Veteran's statements as to onset of his left shoulder symptoms have been inconsistent and inconsistent with the medical evidence of record.  The Veteran has claimed that he was treated for "all [claimed] conditions" in service.  However, this statement is vague, and the Veteran has provided no further detail as to the nature of any treatment for a left shoulder disability or regarding the left shoulder symptoms he allegedly experienced in service.  There is also no lay argument as to any left shoulder injury in service.  The Board acknowledges that the Veteran was unable to provide a history of his left shoulder symptoms on VA examination in February 2016, due to strokes he experienced in 2015.  However, notably, there is no lay argument by the Veteran dating prior to his strokes of any history of in-service left shoulder injury, and there is no indication of any left shoulder in the extensive medical evidence.  

Also, the Board finds it significant that on VA general medical examination in April 1984, within one year after separation from his second period of active duty service, the Veteran reported no left shoulder symptoms, and there was no left shoulder disability noted on objective examination.  Further, in a September 1994 VA workup, the Veteran himself denied medical history other than chronic cough, low back pain and left knee pain. The Veteran's history is silent for left shoulder symptoms until October 2001, when the Veteran was treated at the VA Emergency Department, and he complained of pain in the left trapezius that he reported began in 1992.  There was tightness and tenderness of the left trapezius.  He denied trauma to the shoulder.  He also reported that he feels it is a pinched nerve and that he has had pain off and on for three weeks.  Then, the record shows that he presented in November 2002 at the VA Emergency Department, when he reported left shoulder pain that started a week ago.  There was left shoulder swelling in the AC joint region with tenderness.  It is noted that the left shoulder x-ray showed arthritis. 

The Board acknowledges that the Veteran service treatment records are incomplete, and the Board has considered the Veteran's report that he was treated for a left shoulder condition in service.  However, based on the above evidence, the Veteran's reports as to presence of left shoulder symptoms in service have been inconsistent and inconsistent with the other competent evidence of record.  The Board also notes that though the Veteran has filed claims for service connection for multiple disabilities, to include a claim in January 1984, within one year after separation from service, the records are silent for any post-service complaints or medical treatment specifically regarding the left shoulder until years after discharge from service, and the Veteran submitted his claim for service connection for the left shoulder over two decades after service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that it is proper to consider the Veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition he now raised).  The Board also notes that the VA treatment records, specifically to include prior to the Veteran's stroke, include notations by multiple medical professionals that the Veteran is a vague or poor historian.  See e.g., July 2006 VA mental health note; February 2007 VA emergency department note; September 2009 Mental Status Examination for SSA benefits purposes (noting that the Veteran was a poor historian and he had difficulty recalling information from his history).  For these reasons, the Board finds that the Veteran is an unreliable historian and that his essential contention that he was treated in service for left shoulder symptoms that allegedly occurred in service is not credible and therefore has no probative value.  

Moreover, the competent and probative evidence shows that the Veteran's left shoulder arthritis did not manifest until years after service.  The above-discussed medical evidence in April 1984 and in the early 2000s have probative value, as the medical professionals based on their assessments of the Veteran's left shoulder condition on the Veteran's competent and credible contemporaneous reports of left shoulder symptoms (or lack thereof).  Further, these assessments were provided by medical professionals who have the medical expertise to render an assessment and diagnosis of a left shoulder disability, to include arthritis.  

Given that the Veteran's report of left shoulder symptoms beginning in service is not credible, and because the April 1984 VA examination noted showed no left shoulder symptoms or disorder, given the Veteran's above noted report of left shoulder symptoms starting in 1992, and given that left shoulder arthritis was first shown in the medical evidence in the early 2000s, there is no probative evidence or a combination of manifestations sufficient to identify arthritis as manifesting in service or within the post-service year.  For these reasons, the preponderance of the evidence is against a finding of continuity of arthritis symptomatology since service.  Accordingly, the Veteran's left shoulder arthritis is not entitled to the presumption of service connection.  See generally 38 C.F.R. § 3.303(b), 3.307, 3.309(a).  There is also no competent and probative evidence to indicate that the Veteran's left shoulder arthritis is otherwise related to service, given that there are no lay reports  or other evidence of a left shoulder injury in service, and in light of the above evidence showing that left shoulder symptoms began years after service.  Therefore, service connection for the left shoulder arthritis is not warranted on a direct basis.  

Peripheral Vascular Disease

The competent and probative evidence is against a finding that that the Veteran currently has peripheral vascular disease. 

The Board acknowledges that the Veteran's VA treatment records recurrently show patient medical history of peripheral vascular disease.  However, the record reveals that these notations of peripheral vascular disease stem from one single finding of peripheral vascular disease in an April 1998 VA psychiatric note by mental health professional Dr. R. F.  In this record, the Veteran was noted as having a diagnosis on discharge of cocaine use, and it appears that this axis diagnosis of peripheral vascular disease was rendered without any cardiovascular or vascular testing, to include any ankle brachial index testing.  Indeed, it appears that this axis diagnosis was rendered based wholly on the Veteran's subjective report of peripheral vascular disease, as the treatment note was for treatment of psychiatric symptoms, and not for any confirmed symptoms of peripheral vascular disease.  There is no indication in the record that the Veteran's assertion in April 1998 to Dr. R. F. that he has peripheral vascular disease was based on a contemporaneous medical opinion or a diagnosis by another medical provider. 

Significantly, also, in the extensive medical records after this April 1998 record indicating peripheral vascular disease, there is no evidence of any tests, such as ankle brachial indexes, or confirmed medical diagnosis of any type of peripheral vascular disease.  Given that this remote axis diagnosis by Dr. R. F. of peripheral vascular disease was rendered without medical testing and has not been confirmed by any of the remaining extensive medical evidence of record, the Board finds that Dr. R. F.'s finding of peripheral vascular disease has no probative value, and it follows that the VA treatment records showing notations of a history of peripheral vascular disease stemming from this 1998 diagnosis of peripheral vascular disease also have no probative value.  There is no medical evidence, such as any ankle brachial tests, to confirm that the Veteran has any type of peripheral vascular disease.  Thus, peripheral vascular disease is not shown by the competent and probative evidence.  Further, as noted above, the Veteran is not competent to diagnose himself with peripheral vascular disease.  For these reasons, the Veteran's lay assertion that he peripheral vascular disease has no probative value.

On review, there is no competent and probative evidence of peripheral vascular disease, and the competent and probative evidence is against a finding that peripheral vascular disease existed at the time the claim were filed or at any time during the pendency of the claim.  Thus, a present disability is not shown, and service connection for any peripheral vascular disease is not warranted.  38 C.F.R. § 3.303; McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  

Urinary Disability

During the appeal period, the Veteran does not have any confirmed diagnosis of a urinary disability, as no diagnosis was rendered on VA examination in February 2016, and the Veteran's treatment records during the appeal period do not show a urinary disability diagnosis.  However, the Board notes that the Veteran has reported symptoms of nocturia and difficulty voiding in VA treatment records and the February 2016 VA examination.  Therefore, the Board will consider whether the Veteran's symptoms of nocturia and difficulty voiding are related to service.  

The Board considers the Veteran's reports that he has experienced nocturia or difficulty voiding during the current appeal period to be credible.  However, the Board finds that there is no competent and credible evidence of any in-service urinary symptoms or treatment for any urinary disability in service.  The Veteran has claimed that he was treated for "all [claimed] conditions" in service.  However, this statement is vague, and the Veteran has provided no further detail as to the nature of any treatment for a urinary disability or urinary symptoms he allegedly experienced in service.  There is also no lay argument as to any in-service injury that may have resulted in a urinary disability.  The Board acknowledges that the Veteran was unable to provide a history of his urinary symptoms on VA examination February 2016, due to strokes he experienced in 2015.  However, notably, in the extensive treatment records and in the Veteran's lay statements prior to his strokes, there is no report or indication of any urinary symptoms until over a decade after separation from service.  

Indeed, the first urinary disability-related complaint shown in the record was in a January 1998 VA treatment record, in which the Veteran reported nocturia 6-8 episodes per night.  He was referred for follow up of his urinary complaints; however, there was no underlying cause found, and no further urinary abnormalities or symptoms were noted until years later.  For example, the Veteran was noted as voiding a sufficient amount when admitted to the VA hospital in January 2005.  Then, in a February 2007 VA psychiatric note, the Veteran reported that he has no burning, urgency or incontinence, but he did report that once per night he has nocturia.  Nocturia is defined as "urinary frequency at night."  Dorland's Illustrated Medical Dictionary p. 1279 (32nd ed. 2012).  In a March 2007 VA treatment record, the Veteran reported that he gets up multiple times per night to urinate.  In the February 2016 VA examination, the Veteran reported having difficulty voiding and that he voids at night.  His wife reported that he has not seen a physician for treatment of any urinary disability.  

The Board acknowledges that the Veteran's service treatment records are incomplete, and the Board has considered the Veteran's vague report that he was treated for all his conditions in service.   However, based on the above evidence, this report is inconsistent with the remaining evidence of record.  Though the Veteran has filed claims for service connection for multiple disabilities, to include a claim in January 1984, within one year after separation from service, the records are silent for any post-service complaints or medical treatment specifically regarding urinary symptoms over a decade after discharge from service, and the Veteran submitted his claim for service connection for a urinary disability over two decades after service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that it is proper to consider the Veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition he now raised).  The Board also notes that the VA treatment records, specifically to include prior to the Veteran's stroke, include notations by multiple medical professionals that the Veteran is a vague or poor historian.  See e.g., July 2006 VA mental health note; February 2007 VA emergency department note; September 2009 Mental Status Examination for SSA benefits purposes (noting that the Veteran was a poor historian and he had difficulty recalling information from his history).  For these reasons, the Board finds that the Veteran is an unreliable historian and that his essential contention that he was treated in service for a urinary condition that allegedly occurred in service is not credible and therefore has no probative value.  

On review, there is no competent and credible evidence to indicate that the Veteran's reported urinary symptoms began until over a decade after service.  There is no lay report of a urinary injury or disease in service that may have resulted in the Veteran's current urinary symptoms.  Accordingly, the preponderance of the evidence is against a finding that the Veteran's current urinary symptoms are related to service, and service connection for the same is not warranted. 

For the above reasons, the preponderance of the evidence is against the Veteran's claims of entitlement to service connection.  Therefore, the benefit of the doubt provision does not apply, and these claims on appeal must be denied.  See 38 U.S.C.A. § 5107.  

Applications to Reopen Claims for Service Connection

If a decision is issued, and not appealed, it becomes final.  A claim may only be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (applying to claims to reopen that are filed after August 29, 2001).  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide a medical examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010); see McLendon v. Nicholson, 20 Vet. App. 79 (2006).

If new and material evidence is received within the remainder of the appeal period after a decision, the evidence will be considered as having been received in conjunction with that decision.  38 C.F.R. § 3.156(b).  VA is required to determine whether evidence received during the appeal period is new and material.  Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  If VA finds that new and material evidence is presented during this period, the decision does not become final.  Id.   

In a February 1987 rating decision, with notice thereof in April 1993, the RO denied the claim for service connection for arteriosclerosis based on the determination that there is no current arteriosclerosis and no evidence to show a relationship thereof to service.  In a September 2001 rating decision, with notice thereof in October 2001, the RO denied the claim for service connection for hypertension based on the determination that there is no relationship to service.  In a May 2006 rating decision, with notice thereof in May 2006, the RO declined to reopen the previously denied claim for hypertension.  Also in a May 2006 rating decision, the RO denied service connection for PTSD with cold sweats, memory loss, and claustrophobia, based on the determination that there is no current disability.  After the Veteran was notified of these aforementioned adverse decisions, the Veteran did not submit a notice of disagreement with either the April 1993 decision or the May 2006 decisions to deny these claims.  Moreover, no new and material evidence pertaining to the respective claims was submitted within a year of either the April 1993 decision or May 2006 decision.  Therefore, the April 1993 rating decision, which denied service connection for arteriolosclerosis, became final based on the evidence of record at the time.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1994).  Also, the May 2006 rating decision which declined to reopen the previously denied claim for hypertension and which denied service connection for PTSD, became final based on the evidence of record at that time.  38 U.S.C.A. § 7105(c) (West 2004); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006).  

The additional evidence presented since the April 1993 decision to deny service connection for arteriosclerosis includes a November 2015 VA treatment record showing a diagnosis of cardiomyopathy, presumed non-ischemic.  The credibility of this diagnosis is presumed for the purposes of reopening the claim.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Competent evidence of a current heart disability is pertinent evidence that was absent at the time of the April 1993 decision, and this evidence raises a reasonable possibility of substantiating the claim.  

The additional evidence presented since the May 2006 decision to deny service connection for PTSD includes a July 2015 private medical opinion form Dr. H. H.-G., in which she opines that the Veteran has depressive disorder that is aggravated by the Veteran's service-connected left knee disability.  Dr. H. H.-G. also opined that the Veteran's substance abuse is a symptom of, or secondary to, the depressive disorder.  Also since May 2006, the additional evidence presented includes the Veteran's representative's argument that the Veteran's hypertension is essentially caused by the Veteran's substance abuse, which is allegedly secondary to his psychiatric disorder.  See February 2017 Appellant's Brief.  The credibility of the July 2015 private medical opinion is presumed for the purposes of reopening the claim.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Competent evidence that tends to show that the Veteran has a current acquired psychiatric disability that is secondary to a service-connected disability, is pertinent evidence that was absent at the time of the May 2006 rating decision, and this evidence raises a reasonable possibility of substantiating the claim for an acquired psychiatric disorder.  Further, the theory of entitlement of secondary service connection for hypertension due to aggravation by substance abuse, based on medical evidence tending to indicate that substance abuse is secondary to an acquired psychiatric disorder, is a theory of entitlement and pertinent evidence that was absent at the time of the May 2006 rating decision, and such theory and evidence raises a reasonable possibility of substantiating the claim for hypertension.

For these reasons, the Board finds that new and material evidence has been submitted, and the claims for service connection for arteriosclerosis, hypertension, and PTSD are reopened.  Although the evidence is sufficient to reopen, it is not sufficient to grant the claims for service connection for arteriosclerosis, hypertension, and PTSD at this time, and these service connection issues are remanded below. 

ORDER

Entitlement to service connection for a left leg disability other than the service-connected left knee disability (and other than the separately claimed peripheral vascular disease) is denied. 

Entitlement to service connection for a right leg disability other than the service-connected right knee disability (and other than the separately claimed peripheral vascular disease) is denied. 

Entitlement to service connection for peripheral vascular disease is denied. 

Entitlement to service connection for a left shoulder disability is denied. 
	 
Entitlement to service connection for a urinary disability is denied. 

As new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for arteriosclerosis, this claim is reopened. 

As new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for hypertension, this claim is reopened. 
 
As new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for PTSD, this claim is reopened.


REMAND

Increased Rating for the Left Knee

VA last afforded the Veteran a VA examination regarding the left knee disability in November 2015.  Thereafter, the Court issued the decision Correia v. McDonald, 28 Vet. App. 158 (2016), in which the Court held that VA examinations for musculoskeletal disabilities should include joint testing for pain on both active and passive motion, on weight bearing and non-weight bearing, and for the opposite joint.  Though the April 2013 VA examination provided range of motion testing results, it did not provide results of all required musculoskeletal testing, as provided under Correia.  Specifically, the examiner did not note whether range of motion testing was performed on active and passive range of motion, the examiner did not note whether such testing was performed on weight-bearing and non-weight bearing, and the examiner did not provide joint testing results for the right knee.  Thus, the Veteran should be afforded a new VA examination to determine the severity of the left knee disability.  Correia v. McDonald, 28 Vet. App. 158 (2016).  

Service connection for a Low Back Disability

Pursuant to the Board's September 2014 remand directive, VA afforded the Veteran a VA examination regarding a low back disability in February 2016.  However, the February 2016 VA examiner's opinion that the Veteran's lumbosacral strain is not related to service was based on the erroneous finding that the Veteran had no post-service medical treatment for a back disability and is not reconciled with the Veteran's reports of in-service back injury and continuing symptoms since onset in service.  Also, in an October 2016 VA primary care note and addendum note, the Veteran reported back pain and x-rays that day confirmed degenerative disc disease or arthritis.

The Board notes that the Veteran's service treatment records are incomplete and that the complete records are unavailable.  The Veteran reported that he injured his back in service, such as in 1979.  See June 1984 Form 21-526.   The Veteran reported continuing symptoms since this injury in service.  See e.g., December 1984 statement and June 1985 hearing testimony  (reporting that he hit a pole going backwards and that he was prescribed medication and at least one follow up therapy session); June 1994 private treatment record from Dr. S. P. (Veteran reported continuing back pain since this injury in 1983 hitting pole.).  The Veteran has also argued, such as in his August 2008 statement, that his service-connected bilateral knee disabilities have been affecting his lower back.  

The Veteran's medical history shows recurrent complaints of back pain since service.  For example, in May 1985 VA treatment record, the Veteran reported that he has a five year history of back pain, chronic low back pain.  The Board also notes a June 1999 VA x-ray report, which showed minimal degenerative changes and minimal disk disease with disc space narrowing worse at L5-S1.  

Further medical inquiry is warranted to determine whether the Veteran's arthritis or lumbosacral strain manifested in service or is related to service, or whether such disability is secondary to his service-connected bilateral knee disability.  Therefore, a medical opinion should be obtained to determine the same. McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006).   

Service Connection for an Acquired Psychiatric Disorder

The Veteran contends that he has an acquired psychiatric disorder, specifically to include PTSD and depressive disorder, that are related to service.  

He has provided statements as to a reported trauma he allegedly experienced in service, in which he reportedly witnessed a fellow soldier die from swine flu or an unidentified upper respiratory disorder while the Veteran was also in the hospital for treatment for the same.  See e.g., March 2014 VA addendum psychiatry note; October 2009 Veteran statement on Form 9.  He has also reported that he was in combat.  See July 2006 VA mental health evaluation.  He has also alleged PTSD "due to training trauma."  See September 2009 Veteran statement.  A November 2001 VA psychiatry note notes "possible PTSD," but no confirmed PTSD was noted.  A September 2009 Mental Status Examination for SSA purposes shows that the Veteran was diagnosed with multiple disorders, including PTSD, but it is unclear whether this diagnosis was based on the DSM-IV criteria, as the examiner did not indicate which, if any, stressor, the diagnosis of PTSD was based on, and there is no indication that the DSM-IV criteria were considered when rendering the multiple diagnoses.  Further, in the October 2009 Medical Consultant's Review for SSA purposes, it is noted that there is little evidence that his psychiatric disorder meets the DSM-IV criteria for PTSD.  The Board also notes that there is a March 1994 VA outpatient psychiatric note in which the Veteran reported that he was referred to the psychiatric clinic because there was a "disaster in the family. Son in jail..Boss gave me several months off to get myself together."  The Veteran reported that his psychiatric complaints began last month and that he has no past psychiatric history and ho past psychiatric hospitalization.  The consultation report noted no service-related stressors.    

Notably, the Veteran has a long history of substance abuse, specifically cocaine abuse, beginning in service.  The Veteran's medical history shows that the Veteran himself has reported recurrent use of cocaine or crack cocaine since service, and that his cocaine use has been in remission since 2015, following his stroke.  See e.g., September 2016 VA treatment record.  He has also been diagnosed with cocaine use disorder.  Id.  Also, he has a noted history of adjustment disorder with mixed anxiety and depression, and unspecified nonpsychotic brain disorder following organic brain damage.  See e.g., July 2006 VA mental health evaluation; October 1994 VA hospital admission record (noting discharge diagnosis of organic brain syndrome and cocaine dependence).  Significantly, he has also been diagnosed with substance induced mood disorder.  See e.g., July 2006 VA mental health evaluation.  

The Veteran contends alternatively that he has an acquired psychiatric disorder that is aggravated by, and therefore secondary to his service-connected left knee disability.  The Veteran submitted a July 2015 private medical opinion, in which Dr. H. H.-G. diagnosed the Veteran with depressive disorder with self-medicating drug use residuals and opined that his depressive disorder is aggravated by his service-connected left knee disability.  However, this opinion does not provide the baseline manifestations of the depressive disorder or the increased manifestations that are due to the left knee disability.  Also, this opinion is not reconciled with the Veteran's medical history showing substance abuse induced mood disorder.  The Board notes that the Veteran has a diagnosis by a VA medical professional during the appeal period of depressive disorder.  See e.g., March 2014 VA psychiatry note.  

Based on the above evidence, and given the Veteran's history of substance abuse, it is unclear whether the Veteran has an acquired psychiatric disorder that is related to service or secondary to his service-connected left knee disability.  Thus, the Veteran should be afforded a VA examination to determine the nature and etiology of any acquired psychiatric disorder, specifically to include depressive disorder, and to include whether any such disorder is secondary to a service-connected disability.  McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006).   

Service Connection for Substance Abuse

As noted above, the July 2015 private medical opinion by Dr. H. H.-G. tends to indicate that the Veteran's substance abuse is a symptom of depressive disorder.  VA's General Counsel has concluded that direct service connection for a disability that is a result of a claimant's own abuse of alcohol or drugs (a substance abuse disability) is precluded for purposes of all VA benefits for claims filed after October 31, 1990. VAOPGCPREC 7-99, 64 Fed. Reg. 52,375  (1999); see also VAOPGCPREC 2-98, 63 Fed. Reg. 31,263 (1998).  Service connection is only possible for a substance abuse disorder acquired as secondary to, or as symptoms of, a service-connected disability. 38 C.F.R. § 3.310; see also Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).

However, here, there is a question of whether the Veteran's acquired psychiatric disorder is secondary to the Veteran's substance abuse, because, as discussed above, the Veteran has been diagnosed with mood disorder secondary to substance abuse.  Further, as noted above, the Veteran has reported to VA providers on multiple occasions that he began using cocaine or crack cocaine during active duty.  Given these facts, the Board has bifurcated the issue of entitlement to service connection for substance abuse from the matter of entitlement to service connection for an acquired psychiatric disorder, and the matter is deferred pending adjudication of the matter regarding an acquired psychiatric disorder.  

Service Connection for Hypertension

The Veteran contends that he has hypertension that is related to service, in that he reports he was treated in service for "all conditions."  He also stated in multiple statements that he had high blood pressure in service and he was treated on multiple occasions in service for high blood pressure.  See August 2008 Veteran statement.  Though the Veteran's service treatment records are incomplete, the Board notes that the available service treatment records are negative for hypertension, and in an April 1984 VA examining, the Veteran denied a history of hypertension or high blood pressure.  Then, in an April 1989 VA treatment record, it is noted that the Veteran should be checked for hypertension because he had elevated blood pressure.  However, then, in a June 1994 private treatment record form Dr. S. P., the Veteran denied a history of high blood pressure.  

The Veteran, through his representative, alternatively argues that his hypertension is secondary to substance abuse.  See February 2017 Appellant's Brief.   Based on this evidence, the Board does not find that there is sufficiently plausible evidence to obtain a VA opinion regarding the etiology of hypertension at this time, and the matter is deferred pending adjudication of the matter regarding substance abuse.  See generally McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006).   

Service Connection for a Heart Disability

The Veteran contends that he has a heart disability, for which he reports that he was treated in service.  The Veteran has been diagnosed with cardiomyopathy, presumed non-ischemic, during the appeal period.  See November 2015 VA treatment record.  The Veteran, through his representative, argues that he has a heart disability that is secondary to substance abuse.  See February 2017 Appellant's Brief.  Cardiology testing in service show negative results, per available service treatment records.  Also, a November 2006 VA chest x-ray showed mild cardiomegaly.  The Veteran's VA treatment history also shows a notation of congestive heart failure on December 2008.  A March 2009 VA discharge note shows that the Veteran was diagnosed with acute exacerbation congestive heart failure.  

The Board notes that on VA examination dated April 1984, within one year after separation from service, the examiner noted that there is a grade II bruit over the left carotid artery, and this was diagnosed as arteriosclerosis of the left carotid with bruit.  Then, on VA examination in July 1985, it is noted that the Veteran has normal cardiovascular system.  Thereafter, the medical evidence shows a long history of non-cardiac chest symptoms which the evidence tends to indicate are the result of his long history of cocaine use.  See e.g., April 2011 VA cardiology note (noting that the Veteran's chest pain is most likely caused by cocaine, as the first set of cardiac enzymes are negative, and the UDS is positive for cocaine); January 1998 VA treatment record (noting that the Veteran has a history of non-cardiac chest pain); March 1998 VA hospital discharge note (diagnosing the Veteran with cocaine induced coronary vasospasm; noting that the Veteran has a history of cocaine induced chest pain with a negative cardiac catherization in 1994); April 1989 VA hospital note (diagnosing the Veteran with atypical chest pain, not consistent with cardiac origin, following echocardiogram and stress thallium).  

Based on this evidence, it is unclear whether the Veteran's current heart disability may be presumed service connected based on chronicity of symptomatology of arteriosclerosis or other heart disease, or whether the Veteran's current heart disability may be clearly attributed to intercurrent causes.  Accordingly, the Veteran should be afforded a VA examination to determine the nature and etiology of a heart disorder.  McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The matter of whether the Veteran's heart disorder is secondary to a substance abuse disability is deferred pending adjudication of the matter regarding substance abuse.  

Entitlement to TDIU

The Veteran has submitted statements in which he argues that a combination of his service-connected bilateral knee disability and his nonservice-connected disabilities.  For example, in a February 2017 Appellant's Brief, the veteran', through his representative, argued that Veteran is entitled to TDIU due to a combination of hypertension, heart disability, psychiatric disability, and bilateral knee disabilities.  In light of this evidence, the matter of entitlement to TDIU is deferred pending adjudication of the service connection issues on appeal.  

Accordingly, the case is REMANDED for the following action:

1. Please obtain any outstanding relevant VA treatment records, to include updated VA treatment records dating during the appeal period. 

2. Please schedule the Veteran for a VA examination to determine the nature and etiology of an acquired psychiatric disorder.  Make the claims file available to the examiner for review of the case.  The examiner should review all records associated with the claims file and should note that this case review took place.  

(a) Please address the nature and diagnosis(es) of any acquired psychiatric disorder.  The examiner's attention is invited to the Veteran's history of depressive disorder.  See e.g., March 2014 VA psychiatry note.

The examiner is asked to determine whether the Veteran has ever had a confirmed diagnosis of PTSD.  A November 2001 VA psychiatry note notes "possible PTSD," but no confirmed PTSD was noted.  A September 2009 Mental Status Examination for SSA purposes shows that the Veteran was diagnosed with multiple disorders, including PTSD, but in the October 2009 Medical Consultant's Review for SSA purposes, it is noted that there is little evidence that his psychiatric disorder meets the DSM-IV criteria for PTSD.  

(b) Regarding each above diagnosis, please provide an opinion as to whether it is at least as likely as not (probability of 50 percent) that each such acquired psychiatric disability is etiologically related to service.  

If the Veteran has PTSD that is related to service, please specify the specific in-service event or stressor to which the PTSD is related.  

(c) If any above psychiatric disorder is not related to service, the examiner is asked to provide an opinion as to whether it is at least as likely as not (probability of 50 percent) that such psychiatric disorder was caused by the Veteran's service-connected knee disability.  

(d)  If any above psychiatric disorder is not related to service or caused by the bilateral knee disability, the examiner is asked to provide an opinion as to whether it is at least as likely as not (probability of 50 percent) that such psychiatric disorder was aggravated (i.e., permanently worsened) beyond the natural progress by the service-connected bilateral knee disability. 

If aggravation is found, the examiner should address the following medical issues:  a.  the baseline manifestations of the psychiatric disability found prior to aggravation; and b. the increased manifestations which, in the examiner's opinion, are proximately due to the bilateral knee disability.   

For purposes of the above opinions, the examiner's attention is invited to the following:  

(i) The Veteran's statements that he reportedly witnessed a fellow soldier die from swine flu or an unidentified upper respiratory disorder while the Veteran was also in the hospital for treatment for the same.  See e.g., March 2014 VA addendum psychiatry note; October 2009 Veteran statement on Form 9.  Please note that a lack of treatment records to corroborate this report does not by itself render the Veteran's statements not credible. 

(ii) The Veteran's long history of substance abuse, specifically cocaine abuse, beginning in service, and his cocaine use has been in remission since 2015, following his stroke.  See e.g., September 2016 VA treatment record.  

(iii) The Veteran's diagnosis of substance induced mood disorder.  See e.g., July 2006 VA mental health evaluation.  

(iv) The Veteran's history of adjustment disorder with mixed anxiety and depression, and unspecified nonpsychotic brain disorder following organic brain damage.  See e.g., July 2006 VA mental health evaluation; October 1994 VA hospital admission record (noting discharge diagnosis of organic brain syndrome and cocaine dependence).  

(v) July 2015 private medical opinion, in which Dr. H. H.-G. diagnosed the Veteran with depressive disorder with self-medicating drug use residuals and opined that his depressive disorder is aggravated by his service-connected left knee disability.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3. Please schedule the Veteran for a VA examination to determine the nature and etiology of a heart disability.  Make the claims file available to the examiner for review of the case.  The examiner should review all records associated with the claims file and should note that this case review took place.  

(a) Please address the nature and diagnosis(es) of the Veteran's heart disability.  The examiner's attention is invited to the following:  The November 2006 VA chest x-ray showed mild cardiomegaly; the notation of congestive heart failure on December 2008; a March 2009 VA discharge note shows that the Veteran was diagnosed with acute exacerbation congestive heart failure; a November 2015 VA treatment record showing a diagnosis of cardiomyopathy, presumed non-ischemic.

(b) Regarding each above disorder, please provide an opinion as to whether it is at least as likely as not (probability of 50 percent) that each such heart disorder manifested in service, manifested to a compensable degree within the first post-service year, or is otherwise etiologically related to service.  

For purposes of the above opinions, the examiner's attention is invited to the following:  

(i) The VA examination dated April 1984, within one year after separation from service, the examiner noted that there is a grade II bruit over the left carotid artery, and this was diagnosed as arteriosclerosis of the left carotid with bruit.  Then, on VA examination in July 1985, it is noted that the Veteran has normal cardiovascular system.

(ii) The Veteran's long history of non-cardiac chest symptoms, which the evidence tends to indicate are the result of his long history of cocaine use which he began using in service.  See e.g., April 2011 VA cardiology note (noting that the Veteran's chest pain is most likely caused by cocaine, as the first set of cardiac enzymes are negative, and the UDS is positive for cocaine); January 1998 VA treatment record (noting that the Veteran has a history of non-cardiac chest pain); March 1998 VA hospital discharge note (diagnosing the Veteran with cocaine induced coronary vasospasm; noting that the Veteran has a history of cocaine induced chest pain with a negative cardiac catherization in 1994); April 1989 VA hospital note (diagnosing the Veteran with atypical chest pain, not consistent with cardiac origin, following echocardiogram and stress thallium).

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

4. Please obtain a VA medical opinion from a physician to determine the nature and etiology of a low back disability.  Make the claims file available to the examiner for review of the case.  The examiner should review all records associated with the claims file and should note that this case review took place. 

(a) Please provide an opinion as to whether it is at least as likely as not (probability of 50 percent) that any low back disability, specifically to include lumbosacral strain and arthritis, manifested in service or is otherwise etiologically related to service.  

The examiner is asked to assume that the Veteran's reports of continuing low back pain beginning in service after a back injury and continuing since service are credible for purposes of this opinion.  

(b) If any above back disorder is not related to service, the examiner is asked to provide an opinion as to whether it is at least as likely as not (probability of 50 percent) that such back disorder was caused by the Veteran's service-connected knee disability.  

(c)  If any above back disorder is not related to service or caused by the bilateral knee disability, the examiner is asked to provide an opinion as to whether it is at least as likely as not (probability of 50 percent) that such back disorder was aggravated (i.e., permanently worsened) beyond the natural progress by the service-connected bilateral knee disability. 

If aggravation is found, the examiner should address the following medical issues:  a.  the baseline manifestations of the low back disability found prior to aggravation; and b. the increased manifestations which, in the examiner's opinion, are proximately due to the bilateral knee disability.   

For purposes of the above opinions, the examiner's attention is invited to the following:  

(i) The October 2016 VA primary care note and addendum note, which notes that x -rays that day confirmed degenerative disc disease or arthritis.

(vi) The Veteran's reports that he injured his back in service, such as in 1979.  See June 1984 Form 21-526.   Please note that a lack of treatment records to corroborate this report does not by itself render the Veteran's statements not credible. 

(ii) The Veteran competent and credible reports of continuing symptoms since service.  See e.g., December 1984 statement and June 1985 hearing testimony  (reporting that he hit a pole going backwards and that he was prescribed medication and at least one follow up therapy session); June 1994 private treatment record from Dr. S. P. (Veteran reported continuing back pain since this injury in 1983 hitting pole).  

(iii) The Veteran's medical history shows recurrent complaints of back pain since service.  For example, in May 1985 VA treatment record, the Veteran reported that he has a five year history of back pain, chronic low back pain.  Also, a June 1999 VA x-ray report showed minimal degenerative changes and minimal disk disease with disc space narrowing worse at L5-S1.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

5. After completing the above directives 1-4, please schedule the Veteran for a VA examination to determine the severity of a left knee disability.  Make the claims file available to the examiner for review of the case.  The examiner should review all records associated with the claims file and should note that this case review took place.  

The examiner is asked to perform all necessary testing, specifically to include joint testing for pain on both active and passive motion, on weight bearing and non-weight bearing, and to include joint testing for the right knee joint (the opposite joint), as is required under Correia v. McDonald, 28 Vet. App. 158 (2016).  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

The examiner is also asked to address the current nature, severity, and all symptoms of the Veteran's left knee disability.  For purposes of the opinion, please include the following:

(a) Note the extent of limitation in terms of degree of limited range of motion.  The examiner should also set forth the extent of any functional loss present due to weakened movement, excess fatigability, incoordination, or pain on use. Any additional impairment on use or in connection with any flare-up should be described in terms of the degree of additional range-of-motion loss.  If such is not possible without resorting to speculation, please explain why this is the case.

(a) Comment whether there is recurrent subluxation or lateral instability of the left knee, and if so, the degree of severity thereof (slight, moderate, or severe).  

(b) Comment on whether there is arthritis of the left knee. 

(c) Comment on whether the left knee cartilage is semilunar, dislocated, with frequent episodes of "locking," pain, and effusion into the joint.  

(d) Describe the Veteran's work history and the impact of the Veteran's service-connected knee disability on his ability to perform tasks in a work-like setting, regardless of whether he is currently employed. 

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.

6. After completing any other development deemed necessary, adjudicate the claims on appeal, and furnish the Veteran and his representative a supplemental statement of the case if a matter is not resolved to the Veteran's satisfaction.  Provide an opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


